IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Personal Restraint                  )           No. 81210-6-I (Consolidated
Petition of:                                             )           with No. 81211-4-I)
                                                         )
JON MAJOR, aka, JOZUA HFVAK,                             )            DIVISION ONE
                                                         )
                         Petitioner.                     )            UNPUBLISHED OPINION
                                                         )
                                                         )

         HAZELRIGG, J. — Jon Major1 seeks discretionary review of his motion for a

 new trial under CrR 7.8, which was transferred to this court as a personal restraint

 petition. Major primarily alleges that the trial court improperly transferred his

 motion as time-barred, but also argues a number of purported discovery violations

 and misconduct by the State prejudiced him at trial, and seeks reversal. Because

 Major fails to meet his burden of demonstrating a Constitutional violation which

 caused him prejudice, we deny his personal restraint petition.


                                                 FACTS

         On December 6, 2018, Jon Major was found guilty of commercial sexual

 abuse of a minor and possession of depictions of a minor engaged in sexually

 explicit conduct. Major appeared pro se at his jury trial. Throughout the pendency



          1 Major uses the name Jozua Hfvak in his pleadings at the trial court and on appeal. The

 record demonstrates that he asked the trial court to utilize Hfvak (or only his initials), but the request
 was denied based on the fact that his legal name is Jon Major. As such, we use his legal name in
 this opinion.


   Citations and pinpoint citations are based on the Westlaw online version of the cited material.
No. 81210-6-I/2


of his case, Major alleged there was a conspiracy against him by the Seattle Police

Department (SPD), the prosecutors, and various witnesses. Major alleged that the

then-17-year old victim, G.W., falsely accused Major of paying G.W. $500 to

perform oral sex, that Seattle Police Detective Maurice Washington falsified his

report summarizing the accusation, and that the King County Prosecutor’s Office

pursued charges based on evidence it knew was false.

      On April 15, 2019, Major made a public disclosure request to the SPD

seeking records related to a report by Washington purported to summarize an

interview with G.W.’s parents. Specifically, Major sought a report that he believed

was written by Washington and referenced a statement by G.W. to his parents that

he received hickeys from “a girl in Tacoma.” Major also requested records related

to an interview of G.W. that Washington conducted. SPD responded in writing that

it had records responsive to Major’s requests that would be released upon

payment of certain processing fees. Major paid only for the transcript of the

interview with G.W.

      Based on this information, Major filed a motion for a new trial pursuant to

CrR 7.8 on January 24, 2020. He attached a portion of the transcript of G.W.’s

interview to the motion. The trial court made two findings: first, that Major had

failed to make a substantial showing that he was entitled to relief and second, that

Major’s motion was time-barred. The court checked the box on its order stating

Major’s motion was time-barred and transferred it to this court as a personal

restraint petition. On March 4, 2020, Major filed a notice for discretionary review




                                       -2-
No. 81210-6-I/3


of the superior court’s transfer.      This Court consolidated the request for

discretionary review and consideration of the personal restraint petition.


                                    ANALYSIS

I.     Transfer from Superior Court under CrR 7.8

       Major contends that the trial court erred in transferring his CrR 7.8 motion

for a new trial to this court as untimely. The State concedes that the superior court

erred in finding Major’s motion was untimely, but avers that the court nevertheless

properly transferred the motion by finding Major had failed to establish a

substantial basis for relief.

       A trial court must transfer a CrR 7.8 motion to the Court of Appeals unless

it finds that the motion is not time barred, and either the defendant has made a

substantial showing that they are entitled to relief or resolution of the motion

requires a factual hearing. CrR 7.8. This court will remand the petition if the

superior court clearly erred in transferring the CrR 7.8 motion. RAP 16.8.1(c)

(emphasis added). A superior court must “meaningfully engage” in its transfer

analysis. In re Pers. Restraint of Ruiz-Sanabria, 184 Wn.2d 632, 639–40, 362

P.3d 758 (2015).

       We review a trial court’s ruling on a CrR 7.8 motion for abuse of discretion.

See e.g., State v. Crawford, 164 Wn. App. 617, 621, 267 P.3d 365 (2011); State

v. Robinson, 193 Wn. App. 215, 217, 374 P.3d 175 (2016); State v. Zavala-

Reynoso, 127 Wn. App. 119, 122, 110 P.3d 827 (2005). A trial court abuses its

discretion when its decision is based on untenable grounds or for untenable




                                        -3-
No. 81210-6-I/4


reasons. Robinson, 193 Wn. App. at 217–18 (citing State v. Powell, 126 Wn.2d

244, 258, 893 P.2d 615 (1995)).

       Here, the parties agree that Major’s motion was timely and the superior

court erred in finding otherwise. However, the court also made an express finding

that Major had failed to make a substantial showing that he was entitled to relief.

The form order used by the superior court contains two boxes separated by “OR;”

one stating that the defendant’s motion is time-barred, the other stating that “[t]he

defendant’s motion is not time-barred by RCW 10.73.090, but the defendant has

not made a substantial showing that he or she is entitled to relief and resolution of

the defendant’s motion will not require a factual hearing.” Because the second

option on the form begins by stating that the motion is not time-barred, and the

court believed that it was, it is clear why the court would not check both boxes

despite finding two separate bases for transfer.

       While the court erred in finding Major’s motion was untimely, it properly

transferred the motion to this court based on its finding that Major had failed to

make a substantial showing that he is entitled to the relief sought. The trial court

meaningfully engaged in its transfer analysis and its decision was not based on

untenable grounds. As such, we need not remand the case to the superior court.

       While Major asks us to remand his motion to the superior court so he may

“further develop the factual record,” we have before us all we need to determine

the merits of Major’s collateral attack. However, not every set of allegations, even

those with merit, entitle a petitioner to a reference hearing. In re Pers. Restraint of

Rice, 118 Wn.2d 876, 886, 828 P.2d 1086 (1992). A petitioner must state the facts




                                         -4-
No. 81210-6-I/5


underlying their claim and the evidence available to support them. Id. 885–86.

“Bald assertions and conclusory allegations will not support the holding of a

hearing.” Id. 886 (citing In re Pers. Restraint of Williams, 111 Wn.2d 353, 364–65,

759 P.2d 436 (1988)). A reference hearing will not be granted to determine

whether a petitioner has met their evidentiary burden, rather the purpose “is to

resolve genuine factual disputes.” Rice, 118 Wn.2d at 886. If the allegations are

based on facts not in the record, “the petitioner must demonstrate that he has

competent, admissible evidence to establish” those facts. Id.

      Major’s motion is primarily based on the allegation that Washington

authored a second report summarizing an interview with the victim’s parents

wherein they indicated that G.W. told them that he received hickeys from “a girl in

Tacoma.”     His motion establishes that Major believes this second report

demonstrates that G.W. was sexually involved with at least one other person

during the time of the allegations as to Major and that Washington was not a

credible witness, having drafted inconsistent reports. In support of this assertion

as to a second report by Washington, Major included a letter from the SPD stating

that the department had a “responsive” record to Major’s public disclosure request.

However, Major failed to attach the actual document SPD determined was

responsive, despite this court permitting an extension of time in part for Major to

submit that record.

      Major’s second allegation is that the State disclosed an altered audio and

transcript of a police interview with G.W., alleging that he received a different

transcript in response to his public disclosure request. Again, Major fails to meet




                                       -5-
No. 81210-6-I/6


his evidentiary burden of showing how the transcript is different; providing only his

own bare conclusory allegations that the transcripts are inconsistent. Major’s bald

assertions of fabricated evidence are not sufficient to demonstrate an entitlement

to a reference hearing. Accordingly, we decline to remand the matter to the

superior court and will instead reach the merits of Major’s petition.2


II.    Review of the Merits of the Personal Restraint Petition

       To succeed in a personal restraint petition, a petitioner must show a claimed

constitutional error caused substantial and actual prejudice by a preponderance of

the evidence. Id. at 884; In re Pers. Restraint of Cook, 114 Wn.2d 802, 810, 792

P.2d 506 (1990). “Unless a petitioner can make a prima facie showing of such

prejudice, his petition will be dismissed.” Cook, 114 Wn.2d at 810. Again, “[b]ald

assertions and conclusory allegations” are not sufficient to meet this burden. Rice,

118 Wn.2d at 886.         Petitioners seeking collateral relief “are in a significantly

different situation than a person facing trial” and face a heavy burden. State v.

Riofta, 166 Wn.2d 358, 369, 209 P.3d 467 (2009) (citing Schlup v. Delo, 513 U.S.

298, 326 n.42, 115 S. Ct. 851 (1995)).


       A.      Alleged Discovery Violations

       Major alleges that the prosecution wrongfully withheld favorable evidence

in violation of its duty under Brady v. Maryland3 by failing to disclose 1) a separate

report by Washington and 2) an un-altered police interview of the victim.



       2  Major also asks that the matter be assigned to a different judge on remand. Because we
reach the merits of his personal restraint petition, we need not address this request.
        3 373 U.S. 83, 87, 83 S. Ct. 1194, 1197 (1963).




                                             -6-
No. 81210-6-I/7


       Under Brady, a prosecutor’s failure to disclose evidence favorable to the

accused violates due process if that evidence is material to guilt or punishment.

Id. For a successful Brady claim, a defendant must show that the omission

deprived them of a fair trial. State v. Benn, 120 Wn.2d 631, 650, 845 P.2d 289

(1993) (citing United States v. Bagley, 473 U.S. 667, 675, 105 S. Ct. 3375 (1985)).

The defendant must show that the evidence puts “the whole case in such a

different light as to undermine confidence in the verdict,” and that in absence of

disclosure the defendant did not receive a “fair trial resulting in a verdict worthy of

confidence.” Strickler v. Greene, 527 U.S. 263, 289–90, 119 S. Ct. 1936 (1999);

see also In re Pers. Restraint of Delmarter, 124 Wn. App. 154, 167, 101 P.3d 111

(2004) (“prejudice occurs if there is a reasonable probability that . . . the result of

the proceeding would have been different.”).

       First, Major alleges that Washington authored a second report that

contained information regarding an interview with G.W.’s parents that would

contradict Washington’s report which was disclosed in discovery, as well as trial

testimony from Washington, G.W., and G.W.’s mother. Major’s Brady claim suffers

from several fatal issues. Most critically, Major provides no evidence of a second

police report authored by Washington other than a letter from the SPD that only

states that it has “responsive records” to Major’s public records request and a

partial transcript of a defense interview where Washington stated his report

contained a statement about “a girl in Tacoma.” Major was able to question

Washington about this discrepancy during trial and use the inconsistent statements

as impeachment evidence. Washington admitted on the stand he had made a




                                         -7-
No. 81210-6-I/8


mistake, and Major thoroughly cross-examined Washington about the ability to

change or delete from reports at any time. Major also questioned G.W. at trial

about the girl in Tacoma and the romantic relationship that may have existed

between them.

       Because of Major’s opportunity to cross-examine Washington and G.W.

about the “girl in Tacoma,” the discrepancies in Washington’s written statement

and testimony, and the ability to change police reports, Major fails to demonstrate

he was deprived of a fair trial by suppression of the evidence—if it existed in the

first place.

       Likewise, Major fails to meet his evidentiary burden to show that the audio

and transcript of the police interview with G.W. was in fact altered. Further, he has

not demonstrated that omission of any such evidence related to the audio and

transcript deprived him of a fair trial.


       B.      Plea Negotiations and Brady Waiver

       Major alleges in his motion for a new trial that the State improperly offered

to dismiss the case against him if he waived his right to favorable evidence under

Brady and frames this offer as a violation of his due process rights under the United

States and Washington State constitutions.

       To succeed in a personal restraint petition, a petitioner must allege the

violation of a constitutional right and prejudice. Rice, 118 Wn.2d at 884. In United

States v. Ruiz, the United States Supreme Court held that Brady rights, like other

trial rights, may be waived in plea bargaining so long as the waiver is made

knowingly, intelligently, and with sufficient awareness. 536 U.S. 622, 628–29, 122



                                           -8-
No. 81210-6-I/9


S. Ct. 2450 (2002).       A year later, our state Supreme Court held that “[t]he

theoretical basis for all plea bargaining is that defendants will agree to waive their

constitutional rights,” and a plea agreement contingent on the waiver of a

constitutional right “does not, by itself, violate due process.” State v. Moen, 150

Wn.2d 221, 230–31, 76 P.3d 721 (2003).

          Major’s assertion that the prosecution offered to dismiss the charges in

exchange for a waiver of his Brady rights is supported only by his own affidavit and

a trial transcript wherein he informed the trial court of the offer. But even if the

prosecution had made a plea offer contingent on Major’s waiver of his Brady rights,

Moen holds that would not violate his constitutional rights.


          C.    The State’s Purported Use of False or Fabricated Evidence

          Major next alleges that the State knowingly used false and/or fabricated

evidence to prosecute him without probable cause in violation of his due process

rights.

          A conviction obtained through the use of false evidence, known to be false

by the state, violates the due process clause of the 14th Amendment of the United

States Constitution. Napue v. Illinois, 360 U.S. 264, 269, 79 S. Ct. 1173 (1959).

Likewise, when the State allows false evidence “to go uncorrected when it

appears,” the defendant’s due process rights are violated. Id. False evidence

includes evidence directly related to the defendant’s guilt and issues bearing on

credibility of witnesses. Id. (citing New York v. Savvides, 1 N.Y.2d 554, 557, 136

N.E.2d 853, 854–55 (1956)). However, “[m]ere inconsistency between witness’

testimony is not necessarily perjury, and not every contradiction is material.”



                                         -9-
No. 81210-6-I/10


United States v. Martin, 59 F.3d 767, 770 (8th Cir. 1995) (quoting United States v.

Nelson, 970 F.2d 439, 443 (8th Cir. 1992)).

       In State v. Cohen, a prosecuting attorney advised a witness he was not

going to charge her with possession of marijuana found on her person “because

of the seriousness of the murder case and her apparent reluctance to testify.” 19

Wn. App. 600, 609, 576 P.2d 933 (1978). The court declined to reverse because

the defendant failed to demonstrate the testimony was sufficiently material, nor the

error sufficiently prejudicial. Id. at 612. A defendant is entitled to a new trial based

on false testimony if the uncorrected false testimony “could . . . in any reasonable

likelihood have affected the judgment of the jury.” Napue, 360 U.S. at 271.

       Major avers that four separate pieces of false testimony were solicited or

left uncorrected by the State. First, that G.W.’s hickeys were caused by “a girl

down in Tacoma” and that “he did not have sex” with Major.               Second, that

Washington prepared a second case investigation report summarizing statements

by G.W.’s parents that was inconsistent with the report Major received in discovery.

Third, that Washington falsely testified at a suppression hearing that he did not

wrongfully search Major’s mailbox. Fourth, that property manager Allyson Hubner

falsely testified she had personally met Major in October 2015 and made an in-

court identification based on that alleged falsehood.

       First, Major previously brought an allegation of false testimony by G.W. to

the court’s attention during trial. The trial court found no evidence of intentionally

sworn perjury. Additionally, Major had an opportunity to cross-examine G.W.

about the inconsistent statements and introduced them into evidence.             Major




                                         - 10 -
No. 81210-6-I/11


brings forward no other evidence that G.W.’s inconsistent statements were known

to be false testimony solicited or uncorrected by the State. Rather, the record

before us demonstrates mere inconsistencies that Major was able to use in

impeaching G.W.’s credibility.

       Likewise, Major had an opportunity to question Washington regarding his

inconsistent statements about “a girl in Tacoma” which Major asserts were missing

from Washington’s case investigation report. At trial, Washington admitted he was

mistaken about the summary referencing “a girl in Tacoma” and misspoke during

the defense interview. Washington explained that he was mistaken about the word

“Tacoma.” Major was able to impeach Washington’s credibility based on that

mistake and question him about the ability to change case investigation reports at

any time. As evidence that this testimony was false and Washington’s case

investigation report was fabricated, Major submitted only the letter from the SPD

stating there is a “Case Investigation Report” that it determined was responsive to

Major’s public disclosure request. Again, Major did not submit the actual document

itself to the trial court, or provide it to this court in the record on appeal, despite this

court granting an extension of time for Major to gain access to the report by paying

the public disclosure fee. This is not sufficient to demonstrate the State knowingly

solicited or failed to correct false testimony.        Even if Major could prove the

testimony was false, he does not show that the testimony had a reasonable

likelihood of impacting the outcome of the trial, particularly after his impeachment

of Washington on this issue.




                                           - 11 -
No. 81210-6-I/12


       Additionally, Major does not establish that Washington testified falsely

during the hearing on defense motion to suppress under CrR 3.6. Again, he relies

only on his own bare allegations that Washington’s testimony was false and that

the State knew it was false.

       Finally, Major alleges that Hubner falsely testified to personally meeting

Major in October 2015. Hubner, the property manager where Major resided in

October 2015, testified that she met him outside the property and came into

contact with him a handful of times around that same time. On that basis, the court

allowed Hubner to make an in-court identification of the defendant. Again, Major’s

only evidence that Hubner testified falsely is his own affidavit stating he had never

met her. This is insufficient to demonstrate that the State knowingly solicited or

failed to correct false testimony by Hubner.

       Major fails to meet his burden to demonstrate that any of the four pieces of

testimony were false or that the State knew the testimony was false. “[B]ald

assertions and conclusory allegations” are insufficient to demonstrate an

entitlement to relief in a personal restraint petition. Rice, 118 Wn.2d 886. Major’s

own affidavits and assertions of false and fabricated evidence are not sufficient to

establish an entitlement to relief on this ground.


III.   Statement of Additional Grounds for Review

       Finally, Major provided a Statement of Additional Grounds for Review (SAG)

and asserts that the State mischaracterized photos of Major as child pornography

and delayed disclosure of the photographs, depriving him of a meaningful

opportunity to investigate the images, object to their use, or effectively cross-



                                        - 12 -
No. 81210-6-I/13


examine witnesses about the images. Major alleges that this constitutes

prosecutorial misconduct.

        As a general rule, in order to preserve error, a party “must call the alleged

error to the court’s attention at a time when the error can be corrected.” State v.

Fagalde, 85 Wn.2d 730, 731, 539 P.2d 86 (1975); see also State v. Mounsey, 31

Wn. App. 511, 525, 643 P.2d 892 (1982) (holding that the defendant waived his

right to objection on appeal because he failed to object at trial to evidence admitted

in violation of CrR 4.7). A party’s failure to raise an issue at trial waives the issue

on appeal “unless the party can show the presence of a ‘manifest error affecting a

constitutional right.’” State v. Robinson, 171 Wn.2d 292, 304, 253 P.3d 84 (2011)

(internal quotation marks omitted) (quoting State v. Kirwin, 165 Wn.2d 818, 823,

203 P.3d 1044 (2009)). An attorney cannot remain silent during trial and later raise

objections on appeal—“neither may a pro se defendant.” State v. Hoff, 31 Wn.

App. 809, 812, 644 P.2d 763 (1982). “In short, a pro se defendant is simply not

entitled to special consideration.” Id.

        On December 4, 2018, prior to the jury entering the courtroom for the day,

the State provided Major with Exhibit 9, a summary of the extraction report for texts

between G.W. and Major. The State informed the court that the exhibit included

approximately twelve images, noting its belief that only three of those images

constituted child pornography.4 Major stated that he had not reviewed any of the




        4Under State v. Boyd, the State may reasonably restrict the dissemination of evidence
which may constitute child pornography without conflicting with its disclosure obligations under CrR
4.7. 160 Wn.2d 424, 158 P.3d 54 (2007).


                                              - 13 -
No. 81210-6-I/14


twelve images, and requested that the State make them available prior to the

exhibit’s admission.

       The State responded that several months ago the prosecution had informed

Major he would have to arrange with the SPD to view the images because they

were all in the exclusive custody of law enforcement. The State then agreed to

make the images available for Major to view during the morning recess. The trial

court took a morning recess for Major to view the images and made it clear that

the court would also make the images available for a longer period of time during

a later recess.    During witness testimony, the images from Exhibit 9 were

introduced and Major had five separate opportunities to object to the admission of

each image. Each time, Major stated he had no objection. Additionally, Major

actually used the exhibits himself in his cross-examination of Washington.

       Major’s contention in his SAG that the entirety of the twelve images were

wrongfully characterized as child pornography is clearly contradicted by the record

before us, where the State explicitly stated that “only three” out of twelve images

constituted child pornography. Major additionally had occasion months before trial,

and during trial, to view the images and object to their use or admission. Further,

despite his claims to the contrary, Major had five separate opportunities to object

to the use of the images and expressly stated each time that he did not object. In

his SAG, he claims that he was so disturbed by this perceived discovery irregularity

that he “repeatedly stated ‘no’ as in ‘no these cannot be photographs of me,’” but

admits that “only the words ‘no’ came from [his] mouth.” Regardless of what his

internal thought process may have been at trial, the record is clear that the court




                                       - 14 -
No. 81210-6-I/15


properly provided him an opportunity to object to each of the photographs he now

challenges in this petition.     The trial transcript demonstrates only that his

unequivocal response each time was “no.” In his own cross-examination, he then

proceeded to make use of the same images he now claims prejudiced him at trial.

As such, Major has waived this issue.

       This court has three options when reviewing a personal restraint petition: 1)

dismiss the petition; 2) transfer to a superior court for a reference hearing or

determination on the merits; 3) grant relief. In re Pers. Restraint of Yates, 177

Wn.2d 1, 17, 296 P.3d 872 (2013). “Dismissal is necessary where a petitioner fails

to make a prima facie showing of actual prejudice for alleged constitutional errors.”

In re Pers. Restraint of Yates, 177 Wn.2d 1, 17–18, 296 P.3d 872 (2013) (citing

Cook, 114 Wn.2d at 813–14).

       Here, Major fails to meet his evidentiary burden in each of the alleged

constitutional errors, relying only on his own affidavits, bald assertions and

conclusory allegations. Because Major has not made a prima facie showing of

actual prejudice, his personal restraint petition is denied.




WE CONCUR:




                                        - 15 -